DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 04/04/2022.  The applicant(s) amended claims 1-2, 4-5, 7-8, 10, 11-12, 14-15, 17-18, and 20.

Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.


Claim Rejections - 35 USC § 103
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabur et al. (US 10075539 B1) in view of Fuchiwaki et al. (US 20170236510 A1).

Regarding claims 1 and 11, Sabur teaches:
“An electronic apparatus comprising: a memory; and a processor, coupled to the memory” (col. 9, lines 37-46; ‘In some implementations, described actions of process 200 are enabled by computing logic or software instructions executable by a processor and memory of an example electronic device, such as the server 110 and devices 102A-C.’) , and configured to:
“receive speech provided by an external device” (col. 11, lines 47-54; ‘For example, the server 110 may receive acoustic features of "OK Computer, pair with my tablet" from the speech-enabled device 102, transcribe the acoustic features into text of "OK Computer, pair with my tablet," and determine that the text " pair with my tablet" indicates to pair the speech-enabled device 102 with a display device.’);
“identify whether or not the external electronic apparatus is connectable to and/or connected to a first network with the electronic apparatus, based on the received speech” (col. 10, lines 43-52; ‘The determination may further be based upon a device type identified in the utterance, for example a device type “tablet,” in combination with data stored at the server associated with each of devices 120A-C, as described above.’);
“based on the external electronic apparatus being identified to be connectable to and/or connected to the first network with the electronic apparatus, transmit a first signal for controlling the external electronic apparatus to the external electronic apparatus through the first network” (col. 11, lines 5-17; ‘For example, the server 110 may store an indication that speech-enabled device 102 and the device B 120B are paired so that the device B 120B should display visual information regarding voice interactions between a speaker and the speech-enabled device 102.’; see also col. 1, lines 29-41 and col. 6, lines 33-44), and
“based on the external electronic apparatus being identified to not be connectable to and/or connected to the first network with the electronic apparatus, [[transmit a second signal for controlling the external electronic apparatus to the external electronic apparatus through a second network different from the first network]]” (col. 8, lines 1-12; ‘In yet another example, device C 120C may determine that it is a device type of "Tablet" indicated by the pair check instruction but is not on the same local area network as a device with the identifier "00:11:22:33:44:55" and, in response, does not display "Tap here to pair with your speech-enabled device."’; col. 9, lines 1-20; ‘determine that device C 120C is a tablet so does match the requested type of "Tablet" so does send a pair check instruction to device C 120C’ Even though device C is not in the same local area network, at a later point in time, a pair check instruction is received by the device C because it matches as a “Tablet.”).
However, Sabur does not expressly teach:
“based on the external electronic apparatus being identified to not be connectable to and/or connected to the first network with the electronic apparatus, transmit a second signal for controlling the external electronic apparatus to the external electronic apparatus through a second network different from the first network.” (emphasis added)
Fuchiwaki teaches:
“based on the external electronic apparatus being identified to not be connectable to and/or connected to the first network with the electronic apparatus, transmit a second signal for controlling the external electronic apparatus to the external electronic apparatus through a second network different from the first network” (different communication interfaces, par. 0069; ‘Based on the operation instruction extracted by the voice recognition unit 234, the Operation Instruction Information input from the operation switch 176 or the touch panel of the display 174, and/or based on the operation signal given from the command processing unit 212 of the overall control unit 200, the device communication processing unit 236 instructs the second external device 112 which is, for example, the multifunctional portable terminal, Nexus (registered trademark), through the fourth communication IF 246 (described later) which is, for example, a USB communication interface, or through the second communication IF 242 (described later) which is, for example, a Bluetooth (registered trademark) communication interface, to execute the operation indicated by the operation instruction, the Operation Instruction Information, and/or the operation signal.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sabur’s pair check method by incorporating Fuchiwaki’s multiple communication interfaces in order to enable simplified voice commands (par. 0011) and have alternative connection routes. (par. 0022)

Regarding claim 2 (dep. on claim 1) and 12 (dep. on claim 11), the combination of Sabur in view of Fuchiwaki further teaches:
“obtain identification information of the external electronic apparatus based on text obtained by converting the speech, and determine whether or not the external electronic apparatus corresponds to an electronic apparatus connectable to the first network with the electronic apparatus based on the obtained identification information of the external electronic apparatus” (Sabur: col. 9, lines 47-55; ‘For example, the server 110 may receive acoustic features of "OK Computer, pair with my laptop" from the speech-enabled device 102, transcribe the acoustic features into text of "OK Computer, pair with my laptop," and determine that the text "pair with my laptop" indicates to pair the speech-enabled device 102 with a display device of the type "laptop."’).

Regarding claim 3 (dep. on claim 2) and 13 (dep. on claim 12), the combination of Sabur in view of Fuchiwaki further teaches:
“wherein the identification information includes information regarding at least one of a product name and a manufacturer of the external electronic apparatus, and the processor is configured to obtain the identification information by searching, based on the text obtained by converting the speech, a server storing information regarding speech of each of a plurality of external electronic apparatuses” (Sabur: col. 5, lines 14-30; ‘The speech-enabled device identifier may be a serial number, a media access control address (MAC address), or some other identifier that uniquely identifies the speech-enabled device 102 from among at least other speech-enabled devices.’).

Regarding claim 4 (dep. on claim 1) and 14 (dep. on claim 11), the combination of Sabur in view of Fuchiwaki further teaches:
“transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the first network, according to speech of a user” (Sabur: col. 1, lines 29-41; ‘For example, if a speaker, i.e., a person speaking, says "OK Computer, what is the weather today," the speech-enabled device may audibly reply "It is sunny and seventy degrees today" and a display device paired to the speech-enabled device may display a transcription of the voice interaction or display an hourly forecast.’).

Regarding claim 5 (dep. on claim 1) and 15 (dep. on claim 11), the combination of Sabur in view of Fuchiwaki further teaches:
“output a guide for guiding a user to connect the external electronic apparatus to the network, based on the external electronic apparatus being determined to be connectable to the first network with the electronic apparatus” (Sabur: col. 3, lines 37-52; ‘In certain aspects, display on the display device an indication regarding pairing with the speech-enabled device includes displaying a prompt on the display device that requests that a user confirm whether to pair the display device with the speech-enabled device.’), and
“output a guide for notifying the user that the external electronic apparatus is not connectable to the first network with the electronic apparatus, based on the external electronic apparatus being determined to be not connectable to the same network as the electronic apparatus” (Sabur: col. 1, lines 42-55; ‘If no such prior information exists, the system may send instructions to display devices associated with the speech-enabled device.’).

Regarding claim 6 (dep. on claim 1) and 16 (dep. on claim 11), the combination of Sabur in view of Fuchiwaki further teaches:
“obtain state information of the external electronic apparatus based on text obtained by converting the speech, and output a guide to guide a user of utterance contents for controlling the external electronic apparatus, based on the obtained state information of the external electronic apparatus” (Sabur: col. 3, lines 17-36; ‘For instance, in certain aspects, determining to pair a speech-enabled device with a display device of a particular type includes receiving, from the speech-enabled device, an utterance including a term for the particular type of display device and a term corresponding to an instruction to pair.’; col. 3, lines 37-52; ‘In certain aspects, display on the display device an indication regarding pairing with the speech-enabled device includes displaying a prompt on the display device that requests that a user confirm whether to pair the display device with the speech-enabled device.’).

Regarding claim 7 (dep. on claim 1) and 17 (dep. on claim 11), the combination of Sabur in view of Fuchiwaki further teaches:
“a first communicator connectable to the first network to transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the first network” (Sabur: col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’); and
“a second communicator to transmit the second signal for controlling the external electronic apparatus to the external electronic apparatus through the second network” (col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’),
“wherein the processor is configured to: determine whether or not information for generating the second signal for controlling the external electronic apparatus according to a communication method used by the second communicator is obtainable, based on the external electronic apparatus being determined to not be connectable to and/or connected to the first network wit the electronic apparatus” (Sabur: col. 8, lines 1-12; ‘In yet another example, device C 120C may determine that it is a device type of "Tablet" indicated by the pair check instruction but is not on the same local area network as a device with the identifier "00:11:22:33:44:55" and, in response, does not display "Tap here to pair with your speech-enabled device."’).

Regarding claim 8 (dep. on claim 1), the combination of Sabur in view of Fuchiwaki further teaches:
“a first communicator connectable to the first network to transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the first network” (Sabur: col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’); and
“a second communicator to transmit the second signal for controlling the external electronic apparatus to the external electronic apparatus through the second network” (Sabur: col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’),
wherein the processor is configured to:
“control the first communicator to transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the first network, based on the external electronic apparatus being determined to be connectable to and/or connected to the network first network with the electronic apparatus” (Sabur: col. 1, lines 29-41; ‘For example, if a speaker, i.e., a person speaking, says "OK Computer, what is the weather today," the speech-enabled device may audibly reply "It is sunny and seventy degrees today" and a display device paired to the speech-enabled device may display a transcription of the voice interaction or display an hourly forecast.’; col. 6, lines 33-44; ‘In some implementations, as described further below, a display device may only provide such data to the server 110 when the display device is connected to the same local network that the speech-enabled device 102 is connected to, so the server 110 receiving such data may indicate that the display device is connected to the same local network that the speech-enabled device 102 is connected to.’), and
“control the second communicator to transmit the second signal for controlling the external electronic apparatus to the external electronic apparatus through the second network, based on the external electronic apparatus being determined to not be connectable to and/or connected to the first  network with the electronic apparatus control the second communicator to transmit the generated signal to the external electronic apparatus, in a case where the information is acquirable” (Sabur: col. 8, lines 1-12; ‘In yet another example, device C 120C may determine that it is a device type of "Tablet" indicated by the pair check instruction but is not on the same local area network as a device with the identifier "00:11:22:33:44:55" and, in response, does not display "Tap here to pair with your speech-enabled device."’; col. 9, lines 1-20; ‘determine that device C 120C is a tablet so does match the requested type of "Tablet" so does send a pair check instruction to device C 120C’ Even though device C is not in the same local area network, at a later point in time, a pair check instruction is received by the device C because it matches as a “Tablet.”).

Regarding claim 9 (dep. on claim 7) and 19 (dep. on claim 17), the combination of Sabur in view of Fuchiwaki further teaches:
“wherein the processor is configured to output a guide for notifying a user that the external electronic apparatus is not controllable through the electronic apparatus, based on the information for generating the second signal for controlling the external electronic apparatus being determined to not be obtainable” (Sabur: col. 1, lines 42-55; ‘If no such prior information exists, the system may send instructions to display devices associated with the speech-enabled device.’).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabur in view of Fuchiwaki, further in view of Nicolich-Henkin et al. (US 20180165061 A1).

Regarding claim 10 (dep. on claim 1) and 20 (dep. on claim 11), Sabur further teaches:
“a first communicator connectable to the first network to transmit the first signal for controlling the external electronic apparatus to the external electronic apparatus through the first network” (col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’); and
“a second communicator to transmit the second signal for controlling the external electronic apparatus to the external electronic apparatus through the second network” (col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’),
wherein the processor is configured to:
“control the first communicator to enable connection to the first network through wireless fidelity (WiFi) and/or Bluetooth, based on the external electronic apparatus being determined to be connectable to and/or connected to the first network with the electronic device” (col. 6, lines 16-32; ‘A local area network may be a local network provided through Ethernet, Wi-Fi, Bluetooth, etc. For example, a local area network may be a network provided by a router in a home that connects devices within the home to one another.’).
However, Sabur does not expressly teach an infrared signal, as in
“control the second communicator to transmit an infrared signal for controlling the external electronic apparatus to the external electronic apparatus, based on the external electronic apparatus being determined to not be connectable to and/or connected to the first network with the electronic apparatus.”
Nicolich-Henkin teaches:
“control the second communicator to transmit an infrared signal for controlling the external electronic apparatus to the external electronic apparatus, based on the external electronic apparatus being determined to not be connectable to and/or connected to the first network with the electronic apparatus” (par. 0017; ‘In some embodiments, the user interface devices 104A and 104B also communicate directly with a set of the home automation devices 108A-108D and sensors 110A-110D within one of the rooms 120A-120D while the user interface device 104A/B is located in the one room using a short range radio protocol such as Bluetooth or a line of sight infrared or optical data connection. For example, in FIG. 1 the user interface device 104A can communicate with any of the home automation devices 108A-108D in the house via the network 112, but the user interface device 104A optionally connects to the home automation devices 108A and sensors 110A using the short-range line of sight networking device while being isolated from the remaining home automation devices 108B-108D and sensors 110B-110D.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sabur’s (in view of Fuchiwaki) method of communicating to the external displays by incorporating Nicolich-Henkin’s method of communicating directly using short range radio protocol such as infrared in order to isolate certain devices from other devices. (Nicolich-Henkin: par. 0017) The combination would increase the efficiency of operation for multiple home automation devices. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658